Citation Nr: 1611055	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  11-18 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for residuals of a fractured fibula, claimed as secondary to a right knee disability.  

3.  Entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from June 1950 to June 1954.  

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Houston, Texas.  

The Veteran gave testimony at a hearing before a decision review officer (DRO) in a conference in March 2011.  A summary of this discussion is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to afford the Veteran a hearing before the Board. 38 U.S.C.A. §  7105(a) (West 2014); 38 C.F.R. § 20.700, 20.703 (2015).  In a VA Form 9, received in June 2011, the Veteran requested a Board hearing by live videoconference.  This hearing was scheduled to occur on October 15, 2015.  The Veteran failed to appear at this hearing.  However, in an October 15, 2015, statement, the Veteran requested that the hearing be rescheduled, as he had to undergo an emergency heart procedure on October 14, 2015, rendering him unable to attend the scheduled hearing on the following day.  The Board finds good cause to remand this case to schedule a Board videoconference hearing.  38 C.F.R. § 20.704(c) (2015).  Because such hearings before the Board are scheduled by the RO, a remand is required in this case.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO should take appropriate action and schedule the Veteran for a videoconference hearing before a member of the Board.  The Veteran should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2015).  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, return the claims file to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

